AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                   FILED
                                          UNITED STATES DISTRIC                                       ~       9 - 2020
                                SOUTHERN DISTRICT OF CALIF RNl~RK, U.S. DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA          JUDGMENT ~.."1..s...llli.lJ.l,I..I.J.;:U;I.I.....-L.a..:::U::.:::E:..:PU::.:,.TY.:..,
                                     v.                                 (For Offenses Committed On or After November I, 1987)
             RAFAEL SIERRA-SAAVEDRA (I)
                                                                           Case Number:         3: 19-CR-02089-GPC

                                                                        Charles N Guthrie
                                                                        Defendant's Attorney
USM Number                           74806-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)            1-2 of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                         Count
21 :84 l(a)(l) - Possession of Methamphetamine with Intent to Distribute (Felony)                                               1
21 :84 l(a)(l) - Possession of Heroin with Intent to Distribute (Felony)                                                         2




    The defendant is sentenced as provided in pages 2 through                     2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

D     Count(s)                                                     is         dismissed on the motion of the United States.

1ZJ   Assessment: $200.00 ($100.00 as to each count) - Waived


•     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
IZI   Fine waived                   D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                        March 6. 2020
                                                                        Date of Imposition of Sentence


                                                                               ~~('2
                                                                        HON~ALOP.CUR L
                                                                        UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 RAFAEL SIERRA-SAAVEDRA (1)                                              Judgment - Page 2 of2
CASE NUMBER:               3: 19-CR-02089-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 34 months each as to count 1 and count 2 to run concurrent for a total of 34 months.




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI    The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends an institution near Mexicali, El Centro and Arizona to facilitate family
        visitations.




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •     at
                 ---------                  A.M.              on
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 --------------
 at
       ------------ ,                       with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3: 19-CR-02089-GPC
